DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference sign “10” which is disclosed in the specification to refer to the container, cannot be found in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Nero (US 20180103610 cited on IDS) in view of Rabideau (US 20150059652 cited on IDS) and in further view of Walker (WO 2007140588) and/or Abraham (WO 2016079640). 
Regarding claim 1, Nero teaches a method of treating deficiencies in a domestic animal (see paragraph 16) comprising, providing a container (see figure 1A, Figure 9) for storing an aqueous composition for a domestic animal (see at least the abstract), the container comprising a shell having a base and a wall extending distally from the base to a lip, the shell defining a chamber between the base and the lip (see figure 1A; figure 2A and figure 9) and a lid having a surface and configured to cooperate with the lip for removably coupling the lid and the shell (see Figure 1A,  figure 9, item 900).  Nero also teaches an aqueous composition disposed within the chamber and comprising an active component, such as vitamins, minerals (paragraph 14) and medicine (paragraph 16).
Claim 1 differs from the above combination in specifically reciting, “the lid comprising an extension extending laterally relative to the surface,” “wherein the extension is configured to receive the base for stabilizing the shell during use by the domestic animal.”  
However, Rabideau teaches a container (see figure 1A, 2A, 5A, 7B) for storing an aqueous composition for a domestic animal, comprising: a shell having a base (see figure 1A, item 106) and a wall extending distally from the base (figure 1A, item 120) to a lip (figure 1A, item 116), the shell defining a chamber (110) between the base and the lip; a lid (figure 1A, item 404,406) having a surface and configured to cooperate with the lip (see figure 7B, at item 116 - which engages the lip) for removably coupling the lid and the shell, the lid comprising an extension (figure 1A, 7B, item 412) extending laterally relative to the surface; and an aqueous composition disposed within the chamber (see paragraph 17 - “storing… water in a covered receptacle”); wherein the extension is configured to receive the base for stabilizing the shell (see figure 1A, 7B where the lid is secured to the base; abstract: “provide a non-skid, high friction connection”) during use by the domestic animal.
Both Nero and Rabideau are directed to closed containers that can be opened and used for direct consumption of the contents.  Nero also is not seen to be limiting regarding the particulars of the lid (see paragraph 45-48 and 76) and even teaches a recloseable lid (see paragraph 30).  
To thus modify Nero in view of Rabideau’s teachings and to modify Nero’s lid to have an extension extending laterally relative to the lid surface and which is used for receiving the base of the shell would have been obvious to one having ordinary skill in the art for the purpose of providing stability to the shell when the domestic animal is drinking the aqueous composition directly from the container.
Regarding the step of separating the lid and the shell from each other, in view of Figure 9 of Nero and figure 7A-7B of Rabideau, it would have been obvious to separate the lid from the shell in order for the animal to consume the aqueous composition within the container. 
Regarding the step of disposing the base within the extension of the lid and feeding the aqueous composition to the domestic animal, in view of paragraph 26 and figure 7B, Rabideau teaches that the base is disposed within the extension of the lid and the animal is fed the aqueous composition.
Regarding the step of coupling the lid and the lip of the shell to store the aqueous composition, it is noted that in view of Nero teaching a sealed container (see figure 9; paragraph 90-93) as well as Rabideau (see at least paragraph 26, figure 1A, Figure 7B), it would have been obvious to one having ordinary skill in the art to couple the lid and the lip of the shell for the purpose of storing the aqueous composition.
Regarding the limitation of “treating, ameliorating or preventing nutritional deficiency in a domestic animal” and “providing a domestic animal that is nutritionally deficient,” it is noted that Nero teaches providing medicine, vitamins and nutrients in the water (paragraph 16, 83) and therefore would have suggested to one having ordinary skill in the art that Nero is teaching that the aqueous composition is used to treat deficiencies in domestic animals.  That is, a medicine would obviously have been used due to some type of deficiency.  It is noted that paragraph 40 of Applicant’s specification as filed is not seen to limit the particular deficiencies.  Therefore, to thus provide a domestic animal that is nutritionally deficient would have been obvious to one having ordinary skill in the art for the purpose of treating the animal as well as for replenishing nutrition in the animal.
Nonetheless and further regarding providing a nutritionally deficient animal and to treat, ameliorate or prevent nutritional deficiency in a domestic animal, it is noted that Walker teaches aqueous compositions (page 9, line 31 to page 10, line 2), for domestic animals (see page 3, lines 30-33) that are nutritionally deficient, thus making it obvious that Walker suggests providing a nutritionally deficient animal.  That is, Walker teaches that the equilibiotic compound is used for reestablishing a healthy equilibrium due to an imbalance caused by a pathogen or disorder (see page 4, lines 21-23; page 5, line 28 to page 6, line 5), which can also include vitamins or supplements (see page 5, lines 23-27) as well as minerals (see page 10, lines 2).  Thus, Walker is seen to treat, ameliorate or prevent nutritional deficiency to a domestic animal that is nutritionally deficient.
Abraham teaches that it has been conventional to provide aqueous compositions (page 22, 2nd and 3rd full paragraph from top, and 3rd to last paragraph) which is provided to a domestic animal that is nutritionally deficient due to conditions such as diarrhea or gut disorders (see page 18, “diarrhea” “gut disorders” last paragraph on page 18; page 2-page 7 and the cited different causes of gastroenteritis).  By teaching gut disorders, Abraham teaches the presence of fluid depletion, acidosis, imbalances or loss of essential electrolytes (see the last paragraph on page 18) and therefore teaches treating, ameliorating or preventing nutritional deficiency in a domestic animal that is nutritionally deficient.
Since Nero is already not seen to be limiting as to the aqueous composition, due to the inclusion of medicine and other vitamins and nutrients, to thus modify Nero’s aqueous composition such that it can include additional additives that can be useful for treating imbalances as taught by Williams, and/or treating imbalances due to pathogens or disorders, or treating gastroenteritis caused by protozoa and parasites as taught by Abraham, which would thus have caused the animal to be nutritionally deficient, would have been obvious to one having ordinary skill in the art, so as to ensure that the animal was properly hydrated and treated to alleviate the conditions that caused the nutritional deficiency.  Such a modification would have made it obvious to one having ordinary skill in the art to provide a domestic animal that is nutritional deficient and to feed the aqueous composition to the domestic animal by separating the lid from the shell of the container, and as taught by Rabideau, disposing the base within the extension of the lid for securing the shell and base in position.
Regarding claim 2, it is noted that Walker teaches treatment due to pathogens such as fungi, viruses and or bacteria (see page 8, lines 12-23), and therefore reads on providing a domestic animal that has bene exposed to environmental contamination.  Abraham also teaches exposure to parasites, bacteria, viruses or protozoa (see page 5 to page 7).  Infection of the animal by microbes, viruses and/or parasites is seen to teach that the animal has been exposed to environmental contamination.  That is, it would have been obvious to one having ordinary skill in the art that microbes, viruses and parasites would have been contaminants in an environment that the animal would have been exposed to.

Claims 3-5, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies on Nero (US 20180103610) as the primary reference and in further view of Sato (US 20080069988 cited on IDS) and Ozasa (US 20050236415 cited on IDS).
Regarding claim 3, Nero teaches that the container can be a biodegradable device (paragraph 95).  
While not specifically reciting, the shell and the lid comprise a biodegradable material comprising a polymeric material, a lignocellulosic material or a combination thereof, Sato and Ozasa also teach containers for holding foods, that can be made from biodegradable materials (see Ozasa paragraph 1; Sato paragraph 13, 65).  That is, degradable polymeric material, for instance, polylactic acid (see Sato paragraph 33 “polylactic acid”; Ozasa paragraph 127 “polylactic acid”), thus teaching that the polymeric material is formed from polylactic acid, as recited in claim 16.  
Since Nero already desires to use biodegradable materials, to thus modify the combination and to use known biodegradable materials such as polylactic acid would thus have been obvious to one having ordinary skill in the art for achieving the requisite biodegradability.
Further regarding claims 3 and 17, it is noted that Ozasa further teaches the use of lignocellulosic materials such as rice husks (paragraph 106), which reads on “husks” as recited in claim 17.  As Nero is not particular as to the materials of construction, and as the prior art teaches the desirability of using biodegradable materials for drinking containers and containers containing liquids, to thus modify the combination in view of the teachings of Sato, Ozasa and to also include additional biodegradable materials such as lignocellulosic materials such as husks would have been obvious to one having ordinary skill in the art, for the purpose of providing the requisite properties to the container while maintaining the container’s biodegradability.
Further regarding claims 16 and 17, it is noted that the claims do not specifically recite that the polymeric material or the lignocellulosic material has been chosen from the Markush group of claim 3, and are thus only seen to further limit the particulars of the Markush group of claim 3.  Nonetheless, to expedite prosecution, the limitations have been addressed as discussed above. 
Regarding claims 4-5, Nero teaches that the active component can be a nutraceutical compound, such as vitamins as discussed above with respect to claim 1.  

Claims 6-7, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 5 above, which relies on Nero (US 20180103610) as the primary reference, and in further view of Woodward (US 20140127352 - cited on IDS).
Regarding claim 6, Nero teaches nutraceutical compounds such as vitamins, but claim 6 differs from the combination in specifically reciting that the vitamin comprises a vitamin B, vitamin C, vitamin D, or combinations thereof.
Claim 7 differs from the combination as applied to claim 5 in specifically reciting that “the mineral comprises calcium, phosphorus, magnesium, sodium, chloride, potassium, sulfur, trace minerals or combinations thereof.”
However, Woodward teaches that it has been advantageous to include active components into drinking water, such as vitamins, minerals, fatty acids, etc, for improving hydration and for promoting health and wellness of domestic animals (see the abstract paragraph 12, 16, 28).  Woodward also teaches that an active component can comprise a nutraceutical such as vitamin D (see paragraph 28), fatty acids (paragraph 16), as well as minerals (paragraph 28) and sodium chloride (Table 4), which thus reads on trace minerals and sodium and chloride, as recited in claim 7.  
Since, Nero teaches that the sealed aqueous composition can comprise active components such as vitamins and minerals (paragraph 14, 16, 43), to modify the combination as applied to claim 5 and to include vitamins such as vitamin D, and to include minerals, sodium chloride and fatty acids as taught by Woodward would thus have been obvious to one having ordinary skill in the art for providing the added nutritional benefit of including such active components into the aqueous composition.
Regarding claim 13, Woodward teaches that the additives in the aqueous composition can include vitamins, minerals and, where minerals thus reads on electrolytes (see paragraph 26, 28 and Table 4 which teaches sodium chloride where sodium is a known electrolyte).  Nero also teaches that the active component can comprise vitamins, as discussed above with respect to claim 1.
Regarding claim 14, Woodward further teaches that the aqueous composition comprises an additive component that comprises a flavoring agent.  That is, since Woodward teaches flavored drinking water compositions (see at least, the abstract), it would have been obvious to one having ordinary skill in the art that the composition would have had a flavoring agent.  Nero also teaches including flavoring additives (see paragraph 15).  


Claims 8-9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 5 above, which relies on Nero (US 20180103610) as the primary reference, and in further view of Zemel (US 20160073659 - cited on IDS). 
Regarding claims 8-9, it is noted that the claims do not positively elect a nutraceutical compound and where the nutraceutical compound is an amino acid compound or herbal compound.  Thus, claims 8-9 are rejected based on their dependence to claim 4 and 5.  
To expedite prosecution, it is noted that Woodward and Nero teach aqueous compositions comprising various functional ingredients, but claim 8 differs from the combinations in specifically reciting an herbal compound comprising aloe vera, calendula flowers, ginger, goldenseal, milk thistle, valerian, chamomile, California poppy or combinations thereof.
However, Zemel teaches drinks for pets (abstract - “pet drinks”; Paragraph 76 - “drink”), which can include ginger for controlling stool odor (paragraph 20 paragraphs 159, 161, 162, 194).  
To thus modify the combination and to include ginger in the aqueous composition would have been obvious to one having ordinary skill in the art for this same purpose.
Regarding claim 9, to expedite prosecution, it is noted that Woodward teaches that the aqueous composition can comprise bioactive peptides (see paragraph 16) but claim 9 differs in specifically reciting an amino acid compound comprising an amino acid, a derivative, intermediate, prodrug or combination thereof.
However, Zemel teaches drinks for animals (abstract, - “pet drinks”; paragraph 76, 194) that can comprise amino acids (see paragraph 72) which can stimulate protein synthesis, provide an antiproteolytic effect (paragraph 72).  Abraham also teaches including amino acids in the aqueous composition (see page 19, 3rd full paragraph - “readily absorbed nutrients (glucose, amino acids…”).
To thus modify the combination and to include amino acids as taught by Zemel and Abraham would have been obvious to one having ordinary skill in the art, for the purpose of providing the added health benefits that have been known to be associated with including amino acids into aqueous pet compositions.
Regarding claim 11, it is noted that the claim does not positively elect an enzyme as the nutraceutical.  Thus, claim 11 is rejected based on its dependence to claim 4.  
In any case, to expedite prosecution, it is noted that Woodward teaches aqueous compositions comprising antioxidants (paragraph 16), but claim 11 differs from the combination in specifically reciting wherein the enzyme comprises bromelain, coenzyme Q10, or a combination thereof.
However, Zemel, as discussed above, teaches aqueous compositions for pets, (see the abstract - “pet drinks”; Paragraph 76, 159, 161, 162, 194), where the composition can comprise enzymes such as coenzyme Q10 as an antioxidant for neutralizing free radicals (see paragraph 124).
To thus modify the combination and to further include an enzyme such as coenzyme Q10 would have been obvious to one having ordinary skill in the art, for the similar purpose of promoting an animal’s health by also neutralizing free radicals.
Regarding claim 12, it is noted that the claim does not positively elect a probiotic.  Thus, claim 12 is rejected based on its dependence to claim 4 and 5.  
In any case, to expedite prosecution, it is noted that Woodward teaches aqueous compositions comprising various functional ingredients, but claim 12 differs in specifically reciting the probiotic comprises enterococcus faecium, lactobacillus acidophilus, lactobacillus casei, lactobacillus plantarum, bifidobacterium bifidum, bifidobacterium animalis, or combinations thereof.
However, Zemel, as discussed above, teaches aqueous compositions for pets, (see the abstract - “pet drinks” Paragraph 76, 159, 161, 162, 194), where the composition can comprise probiotics such as lactobacillus casei (see paragraph 179) for providing a healthy maintenance of intestinal microflora (see paragraph 178). 
To thus modify the combination and to further include probiotics as taught by Zemel would have been obvious to one having ordinary skill in the art, for the purpose of providing healthy maintenance of intestinal microflora.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 5 above, which relies on Nero (US 20180103610) as the primary reference, and in further view of Woodward (US 20140127352), Zemel (US 20160073659), Revucky (US 20170239179 cited on IDS) and Kidd (“Fatty Acids for Pet Skin and Haircoat Health” cited on IDS).
Regarding claim 10, it is noted that the claim does not positively elect a nutraceutical compound and where the nutraceutical compound is a fatty acid comprising an omega-3 fatty acid.  Thus, claim 10 is rejected based on its dependence to claim 4 and 5.  
In any case, and to expedite prosecution, it is noted that Woodward teaches that the aqueous composition can comprise fatty acids (see paragraph 16) but the claim differs in specifically reciting omega-3 fatty acid.
However, Zemel teaches drinks for animals (paragraph 120) which can comprise omaga-3 fatty acids (paragraph 120).  Revucky teaches including omega-3 fatty acids into a water composition for pets (see paragraph 9) where such fatty acids can provide added health benefits to the pet (see paragraph 12).  Kidd further evidences that omega-3 fatty acids can be advantageous for preventing inflammation, improving skin and haircoat and aid in preventing obesity to name a few.
As the combination already teaches including fatty acids in the aqueous composition, to modify the combination and to include omega-3 fatty acids would thus have been obvious to one having ordinary skill in the art, for the purpose of providing the added health benefits associated with omega-3 fatty acids.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Nero (US 20180103610) as the primary reference, and in further view of Alexander (US 20090199776 cited on IDS) or Revucky (US 20170239179).
Regarding claim 15, the combination teaches an aqueous composition that comprises water sealed within a container.  
Claim 15 differs in specifically reciting, “wherein the aqueous composition comprises water derived from an underground formation of the earth.”
It is initially noted that it is not seen that patentability can be predicated on the particular source of water, especially when the prior art already teaches a drinking composition that contains water.  Nonetheless, Alexander teaches a sealed drinking container comprising spring water (see paragraph 35) and where the fluid, such as spring water can be varied to accommodate consumer and animal interests (see paragraph 35).  Revucky further teaches water compositions for pets that can use any type of water known in the art, including spring water (see paragraph 7).  Paragraph 39 of Applicant’s specification as filed indicates that spring water is one example of water derived from and underground formation of the earth.  To thus modify the combination and to use spring water would have been obvious to one having ordinary skill in the art, for the purpose of accommodating a consumer and animal’s interests.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Desbordes (FR 2899065) discloses aqueous compositions (page 12, line 467 of the machine translation) that can be used for treating nutritional deficiencies in domestic animals (see page 12, lines 487-496), thus disclosing the step of providing a domestic animal that is nutritionally deficient, while also including vitamins, minerals and enzymes (see at least, page 4, lines 140-144).  Dreyer also discloses that the aqueous composition can be used for treating attacks suffered by animals microbial, viral, and/or parasitic attacks (see page 12, line 497 to page 13, line 507).   

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792